The defendant was a prisoner with the privilege c1 the limits of the jail of New York. While so is w ■•<.- *326["*253] finement, *attachments were issued against him in this and fifteen other suits, for contempts in not paying costs pursuant to an order of court. On their be ing lodged against him, the sheriff committed him to close custody, under an idea that an attachment for a contempt was in all cases a criminal process, and the defendant there fore, not entitled to the indulgence of the limits.
The case was now submitted to the court, whether the defendant was within the meaning of the privilege. The Court were unanimously of opinion that he was, on giving such security as the law requires.